        Case 1:18-cr-00601-PGG Document 390 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -
                                                                 ORDER
JEAN-CLAUDE OKONGO LANDJI and
JIBRIL ADAMU,                                              (S1) 18 Cr. 601 (PGG)
                 Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              For the reasons stated at the November 20, 2020 conference, the Government will

submit by December 2, 2020, supplementary affidavits or declarations addressing the issue of

whether documents seized in Croatia were reviewed by any personnel of the U.S. Attorney’s

Office or the Drug Enforcement Administration.

Dated: New York, New York
       November 20, 2020
